 

Exhibit 10.1

 

FIRST AMENDMENT

TO

SECURED CONVERTIBLE FACILITY AGREEMENT

 

First Amendment to Secured Convertible Facility Agreement (this “Amendment”) by
and between AgeX Therapeutics Inc., a Delaware corporation (“Borrower”) and
Juvenescence Limited, a British Virgin Islands company (“Lender”) is effective
as of July 21, 2020 (“Effective Date”).

 

WHEREAS, Borrower and Lender, entered into a Secured Convertible Facility
Agreement, dated March 30, 2020 (the “Loan Agreement”);

 

WHEREAS, Borrower’s common stock, par value $0.0001 per share, is listed on the
NYSE American stock exchange;

 

WHEREAS, in order to list the shares issuable to Lender by Borrower upon the
conversion of the loan amount into shares of Borrower and/or the exercise of
warrants issued to Lender under the terms of the Loan Agreement, NYSE American
has required that the parties amend the Loan Agreement to comply with Section
713 of the NYSE American Company Guide,

 

WHEREAS, Lender has also agreed to waive certain requirements of the Loan
Agreement otherwise applicable to the Third Drawdown, and

 

WHEREAS, Lender and Borrower have agreed to amend the Loan Agreement on terms
set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1.       Definitions. Capitalized terms used and not defined in this Amendment
shall have the respective meanings given them in the Loan Agreement.

 

2.      Amendments to the Loan Agreement. The Loan Agreement is hereby amended
as follows:

 

(a)       Clause 1.1 of the Loan Agreement is hereby amended by the addition of
the following definitions:

 

“Applicable Exchange” means NYSE American stock exchange or any other national
stock exchange on which the Shares are listed.

 

“Drawdown Amount” means the Advance delivered to Borrower by Lender upon
delivery of each Drawdown Notice.

 

“Drawdown Market Price” with respect to any Drawdown Amount means the Market
Price of the Shares as of the date of the applicable Drawdown Notice.

 

“19.9% Cap” means 19.9% of the number of Shares outstanding on March 30, 2020.

 

“50% Cap” means one share less than 50% of the total outstanding shares of
Borrower as of the date on which the 50% Cap is determined.

 

(b)       Clause 3.7 of the Loan Agreement is hereby amended to read follows:

 

3.7 Within 10 days after each Advance the Borrower shall issue the Lender a duly
executed certificate in respect of Warrants in accordance with the terms of the
Warrant Agreement.

 

First Amendment to Secured Convertible Facility Agreement

1

 

 

(c)       Clause 7.5 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

 

7.5       [reserved]

 

(d)       Clause 7 of the Loan Agreement is hereby amended by the addition of
Clause 7.6 which shall read as follows:

 

7.6 Each Advance to Borrower shall be treated as a separate tranche for the
purposes of determining the applicability of the 19.9% Cap limitations set forth
in this Clause 7.6, and each such tranche may have a different Drawdown Market
Price. Only Shares issuable upon the conversion of a Drawdown Amount with a
Drawdown Market Price that was higher than the lowest price per Share or Unit
paid by investors for Shares or Units in the Qualified Offering (“Borrower
Conversion Price”), shall be aggregated for the purposes of determining the
applicability of the 19.9% Cap limitations as set forth in this Clause 7.6. If
under the rules of the Applicable Exchange, approval by the stockholders of
Borrower would be required in connection with the issuance of Shares or Units
upon any conversion under this Clause 7, then unless and until such stockholder
approval has been obtained, (a) the maximum amount of each tranche’s Drawdown
Amount that may be converted into Shares or Units (including Shares issued
separately or as a part of a Unit) at a Borrower Conversion Price lower than the
Drawdown Market Price applicable to the Drawdown Amount being converted shall be
an amount entitling Lender to receive a number of Shares that, when added to any
Shares (including Shares that are part of a Unit) issued to Lender in the
Qualified Offering or that are otherwise deemed by the Applicable Exchange to be
issued to Lender connection with the consummation of the Qualified Offering,
would equal the 19.9% Cap, and (b) the maximum amount of the Outstanding Amount
that may be converted into Shares or Units shall be an amount entitling Lender
to receive a number of Shares (including Shares that are part of a Unit) that,
when added to other Shares owned by Lender immediately prior to such Qualified
Offering and added to any Shares (including Shares that are part of a Unit)
issued to Lender in the Qualified Offering and any Shares issued to Lender upon
the exercise of Warrants in connection with the conversion or in connection with
the Qualified Offering, would equal the 50% Cap. To the extent any Outstanding
Amount cannot be so converted as a result of the 19.9% Cap or the 50% Cap such
amount shall remain outstanding as loan funds in accordance with the terms of
this Agreement.

 

(e)       Clause 8.3 of the Loan Agreement is hereby amended to read as follows:

 

8.3 Each Advance to Borrower shall be treated as a separate tranche for the
purpose of determining the applicability of the 19.9% Cap limitations set forth
in this Clause 8.3, and each such tranche may have a different Drawdown Market
Price. Only Shares issuable upon the conversion of a Drawdown Amount with a
Drawdown Market Price that is lower than the conversion price as determined
under Clause 8.1, shall be aggregated for the purposes of determining the
applicability of the 19.9% Cap limitations as set forth in this Clause 8.3. If
under the rules of the Applicable Exchange approval by the stockholders of
Borrower would be required in connection with the issuance of Shares upon any
conversion under this Clause 8, then unless and until such stockholder approval
has been obtained, (a) at any time the conversion price as calculated in
accordance with Clause 8.1 would be less than the Drawdown Market Price
applicable to the Drawdown Amount being converted, the maximum amount of the
Drawdown Amount that may be converted into Shares shall be the amount entitling
Lender to receive a number of Shares that, when added to any Shares previously
or contemporaneously issued to Lender upon a conversion subject to the
restrictions of this Clause 8.3(a), would equal the 19.9% Cap, and (b) the
maximum amount of the Outstanding Amount that may be converted into Shares shall
be subject to the 50% Cap. To the extent any Outstanding Amount cannot be so
converted as a result of the 19.9% Cap or the 50% Cap such funds shall remain
outstanding as loan funds in accordance with the terms of this Agreement.

 

First Amendment to Secured Convertible Facility Agreement

2

 

 

3.       Covenants of Borrower. Borrower agrees that if at any time during the
Term: (a) the exercise of Warrants by Lender is limited by the 50% Cap, or (b) a
conversion under Clause 7 of the Loan Agreement or a conversion under Clause 8
of the Loan Agreement is limited by the 19.9% Cap or the 50% Cap, Borrower shall
use commercially reasonable efforts to obtain its stockholders’ approval at
Borrower’s next annual meeting of stockholders of the issuance of Shares under
the Warrants and under this Agreement in excess of the 19% Cap and 50% Cap.

 

4.       Limited Effect. Except as expressly provided hereby, all of the terms
and provisions of the Loan Agreement and the other Facility Documents are and
shall remain in full force and effect and are hereby ratified and confirmed by
Borrower and Lender. The amendments contained herein shall not be construed as a
waiver or amendment of any other provision of the Loan Agreement or the other
Facility Documents or for any purpose except as expressly set forth herein or a
consent to any further or future action on the part of Borrower that would
require the waiver or consent of Lender.

 

5.       Guarantors. Borrower agrees, as a condition to the effectiveness of
this Amendment, to cause the execution by each Guarantor of the Acknowledgement
and Consent of Guarantors in the form attached as Exhibit A to this Amendment.

 

6.       Waiver of Conditions to Third Drawdown.

 

(a)       Lender hereby waives the conditions set forth in Sections 3.3 and 10.2
of the Loan Agreement that, as a condition to the funding of the Third Drawdown
and, except as set forth in following proviso, any subsequent Advance under the
Loan Agreement, the Obligors execute and deliver to Lender the Security
Agreement, IP Security Agreement and all other documents and other items
required to be delivered pursuant to such Sections (collectively, the “Security
Documentation Deliverables”); provided, that Lender hereby reserves the right to
require, in Lender’s sole discretion, the Obligors to execute and deliver each
of the Security Documentation Deliverables as a condition to the funding of any
Advance made pursuant to the Loan Agreement (or as a condition to any amendment,
restatement, supplement, waiver or other modification of the Loan Agreement)
from and after the date of the Third Drawdown, and each of the Obligors hereby
acknowledges and agrees that Lender shall have the right to require such
delivery of the Security Documentation Deliverables in Lender’s sole discretion.

 

First Amendment to Secured Convertible Facility Agreement

3

 

 

(b)       Lender hereby waives the requirements of Section 11 of the Loan
Agreement relating to the guaranty, subject to and effective upon the Advance
under the Third Drawdown, by the Guarantors of the obligations of Lender and the
other covenants of the Guarantors set forth in such Section 11 (the
“Guarantee”); provided, that the parties agree and acknowledge (i) that Lender
hereby reserves the right to require, in Lender’s sole discretion, the
Guarantors to execute and deliver a joinder to the Loan Agreement, including to
the provisions of Section 11 thereof and to the representations and warranties
of the Guarantors set forth therein (a “Joinder”), as a condition to the funding
of any Advance made pursuant to the Loan Agreement (or as a condition to any
amendment, restatement, supplement, waiver or other modification of the Loan
Agreement) from and after the date of the Third Drawdown, and each of the
Obligors hereby acknowledges and agrees that Lender shall have the right to
require the making of such Guarantee and the delivery of such Joinder in
Lender’s sole discretion; and (ii) that notwithstanding Section 13.1(i)(i) of
the Loan Agreement, unless and until the Guarantee is made in accordance with
this Section 6(b), the Borrower shall not sell, lease, license, consign,
transfer, contribute, or otherwise dispose of any material portion of its assets
to any Guarantor, individually or collectively, in a single transaction or
series of transactions, without the written consent of Lender, and that a breach
of this undertaking shall constitute an Event of Default under the Loan
Agreement. Borrower hereby represents and warrants to Lender as of the date of
this Amendment that since the date of the Initial Drawdown, except as expressly
disclosed to Lender in writing prior to the date of this Amendment, the Borrower
has not sold, leased, licensed, consigned, transferred, contributed, or
otherwise disposed of any material portion of its assets to any Guarantor,
individually or collectively, whether in a single transaction or a series of
transactions.

 

7.       Successors and Assigns. This Amendment shall inure to the benefit of
and be binding upon the parties and the Guarantors, and each of their respective
successors and assigns.

 

8.       Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of England and Wales.

 

9.       Counterparts. This Amendment may be executed in any number of
counterparts, all of which shall constitute one and the same agreement, and any
party hereto may execute this Amendment by signing and delivering one or more
counterparts. Delivery of an executed counterpart of this Amendment
electronically or by facsimile shall be effective as delivery of an original
executed counterpart of this Amendment.

 

[Signature page follows.]

 

First Amendment to Secured Convertible Facility Agreement

4

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

Borrower:   Lender:            AgeX Therapeutics Inc., a Delaware corporation  
Juvenescence Limited, a British Virgin Islands company           By: /s/ Michael
D. West   By: /s/ Gregory Bailey   Michael D. West, President and CEO    
Gregory Bailey, Authorized Signatory           By: /s/ Andrea Park        
Andrea Park, Chief Financial Officer      

 

Signature Page

First Amendment to Secured Convertible Facility Agreement

 

 

EXHIBIT A

 

ACKNOWLEDGMENT AND CONSENT OF GUARANTORS

 

Reference is made to the Loan Agreement, dated as of March 30, 2020 (as the same
may be amended, amended and restated, supplemented or otherwise modified from
time to time in accordance with its provisions, the “Loan Agreement”), among
AgeX Therapeutics Inc., a Delaware corporation (“Borrower”), ReCyte
Therapeutics, Inc., a California corporation (“ReCyte”) and Reverse
Bioengineering, Inc., a Delaware corporation (“Reverse”, and together with
ReCyte, “Guarantors”) Juvenescence Limited, a British Virgin Islands company
(“Lender”). Capitalized terms used and not defined herein shall have the
respective meanings given them in the Loan Agreement.

 

Borrower and Lender have agreed to amend the provisions of the Loan Agreement
solely on the terms described in First Amendment to Loan Agreement, dated as of
July 21, 2020 (the “Amendment”).

 

Each of the undersigned parties hereby (a) consents to the transactions
contemplated by the Amendment, (b) acknowledges that Lender may, in its sole
discretion, condition any further Advance under the Loan Agreement (or any
amendment, restatement, supplement, waiver or other modification of the Loan
Agreement) upon the execution of a Joinder and making of the Guarantee, as each
such term is defined in the Amendment and (c) acknowledges and agrees that any
guarantees, indemnities, or grants of security interests made by such party
contained in the Loan Agreement and Facility Documents as in effect on the date
of this Acknowledgement and Consent are, and shall remain, in full force and
effect after giving effect to the Amendment.

 

IN WITNESS WHEREOF, the Guarantors have executed this Acknowledgment and Consent
as of July 21, 2020.

 

Guarantors:               ReCyte Therapeutics Inc., a California corporation  
Reverse Bioengineering, Inc., a Delaware corporation           By: /s/ Michael
D. West   By: /s/ Michael D. West           Name: Michael D. West   Name:
Michael D. West           Title: CEO   Title: CEO

 

Exhibit A

First Amendment to Secured Convertible Facility Agreement

 